Per Curiam.

Both parties gave evidence to the jury, on the -points by them respectively contended for, and it was wholly submitted by the judges who tried the cause to the jury for their decision. It was left to them on the points, whether Mr. Noarth acted under a general authority from Mr. Wilson, or had intruded himself into the business, and whether he had been guilty of any collusion with the defendant. The jurors may themselves have known may facts respecting Mr. Noarth’s transaction of Mr. Wilson’s former business, and from thence inferred the delegation of an authority to him. The matter had been long pending, and to have required full- proof of an authority from Mr. Wilson, after so many years elapsed, would have been highly unreasonable. Nor should it be forgotten, that if an attorney had refused to receive continental money, for his clients in Cumberland county, in October 1776, he would have been refused the liberty of practising in that character. It is no reason to grant a new trial, that the judges who tried the cause thought that the evidence preponderated in favor of the plaintiffs, and summed up the evidence rather in. that way. The rule to shew cause why a new trial should not be granted, must be discharged, and judgment entered for the defendant.
[Vid. 1 Cha. Ca. 95, 96. 1 Term Rep. 710. Doug. 600. 4 Term Rep. 120. Campbell’s lessee v. Sproat et al.~\